Citation Nr: 0917307	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-16 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right knee chondromalacia.

2.  Entitlement to service connection for right knee 
arthritis.

3.  Entitlement to service connection for a low back 
disability, diagnosed as lumbosacral strain and myositis, to 
include as secondary to a service-connected disability.

4.  Entitlement to service connection for hypertension, to 
include as secondary to a service-connected disability.
 
5.  Entitlement to service connection for left leg 
radiculopathy, to include as secondary to a service-connected 
disability.

6.  Entitlement to service connection for right leg 
radiculopathy, to include as secondary to a service-connected 
disability.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from July 1965 to 
July 1967.  The Veteran also had active service in the Marine 
Corps from June 1968 to February 1970 and from July 1970 to 
May 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2005 by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

I.  Increased Rating Claim

The Veteran in this case contends that the condition of his 
service-connected right knee chondromalacia has worsened and 
that this decline warrants a higher disability evaluation.  

Preliminarily, the Board observes that the Veteran was not 
provided with a duty-to-inform notice that complied with the 
Veterans Claims Assistance Act (VCAA) in light of the Court's 
recent decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Thus, the RO should provide the Veteran with 
complete VCAA notification.  

Additionally, VA has a duty to assist veterans to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 § C.F.R. § 3.159.  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Thus, the 
Veteran should be afforded a new VA examination to assess the 
severity of his service-connected right knee chondromalacia.  
See Olson v. Principi, 3 Vet. App. 480, 482 (1992).   

II.  Service Connection Claims

The Veteran also contends that he has numerous disabilities 
that are related to service, or are secondary to his service-
connected right knee chondromalacia.  Initially, the Board 
notes that there are no official service treatment records 
(STRs) from the Veteran's first and second periods of service 
contained in the claims file, although the Veteran has 
submitted copies of some of those STRs.  Accordingly, the RO 
should also contact the appropriate service departments 
and/or Federal agencies and request complete copies of the 
Veteran's service treatment records.  Any records obtained 
should be associated with the Veteran's claims file and if no 
additional records exist, a notation should be included in 
the claims file indicating as such.   

The Board notes that the Veteran was afforded a VA 
Compensation and Pension (C&P) spine examination as well as a 
VA C&P hypertension examination in September 2005.  These 
examiners concluded that neither the Veteran's low back 
disability, nor his hypertension, was caused by his service-
connected right knee disability.  However, the Board notes 
that these examiners failed to express an opinion about the 
relationship between these disabilities and the Veteran's 
period of active service on a direct basis, if any.  The 
examiners also failed to discuss whether these disabilities 
were aggravated (i.e., permanently worsened) by the Veteran's 
service-connected right knee disability.  As such, the Board 
finds these examination reports to be inadequate for 
evaluation purposes.  See Hayes v. Brown, 9 Vet. App. 67, 73 
(1996).  Thus, the Veteran should be provided new VA 
examinations to address these outstanding questions.  The 
examiner should also address whether the Veteran has 
radiculopathy of the lower extremities during the course of 
the spine examination.   

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992). Therefore, the RO should 
request all VA medical records pertaining to the Veteran that 
are dated from April 28, 2006 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the Veteran pursuant to the 
Veterans Claims Assistance Act and 
Vazquez-Flores v. Peake.  In particular, 
the Veteran should be advised of the 
rating criteria for a right knee 
disability as seen in 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2008).  The Veteran 
should also be advised that he can submit 
evidence showing the worsening or increase 
in severity of his service-connected right 
knee disability upon his employment and 
daily life.

2.  The RO should contact the appropriate 
service departments and/or Federal 
agencies and request complete copies of 
any and all service treatment records 
pertaining to the Veteran and his service 
in the Army and Marine Corps.  The Board 
is particularly interested in official 
STRs from the Veteran's first period of 
service with the Army from July 1965 to 
July 1967 and from his period of service 
with the Marine Corps from June 1968 to 
February 1970.  Any records obtained 
should be associated with the Veteran's 
claims file and if no such records exist, 
a notation should be included in the 
claims file indicating as such.   

3.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records 
pertaining to the Veteran that are dated 
April 28, 2006 to the present.  
  
4.  After the above development is 
completed, the Veteran should be afforded 
a VA examination to assess the severity of 
the Veteran's service-connected right knee 
chondromalacia disability.  The claims 
folder and a copy of this remand must be 
made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder and the 
remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner is also asked to indicate 
whether there is radiographic evidence of 
right knee arthritis.  If so, the examiner 
should opine as to whether the arthritis 
is at least as likely as not (a 
probability of 50 percent or greater) 
related to active service.  If it is not 
related to service, the examiner should 
state whether it is at least as likely as 
not (a probability of 50 percent or 
greater) due to the service-connected 
chondromalacia.  If the response is 
negative, the examiner should state 
whether it is at least as likely as not (a 
probability of 50 percent or greater) that 
the service-connected chondromalacia 
aggravated (permanently worsened) the 
arthritis.  A complete rationale must be 
provided for all opinions rendered.  

5.  The Veteran should be scheduled for a 
VA spine examination.  The examiner is 
asked to express an opinion as to whether 
the Veteran's currently diagnosed low back 
disability is at least as likely as not 
(i.e., 50 percent or greater possibility) 
related to the Veteran's military service.  
In the alternative, the examiner is also 
asked to indicate whether the Veteran's 
low back disability is at least as likely 
as not aggravated (i.e., permanently 
worsened) by the service-connected right 
knee disability.  The examiner is also 
requested to state whether the Veteran has 
radiculopathy in the right leg and left 
leg.  The examiner must provide a complete 
rationale for any stated opinion. 

6.  The Veteran should also be afforded a 
VA hypertension examination.  The claims 
folder and a copy of this remand must be 
made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder and the 
remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

In particular, the examiner is asked to 
express an opinion as to whether the 
Veteran's currently diagnosed arterial 
hypertension is at least as likely as not 
(i.e., 50 percent or greater possibility) 
related to the Veteran's military service.  
In the alternative, the examiner is asked 
to indicate whether the arterial 
hypertension is at least as likely as not 
aggravated (i.e., permanently worsened) by 
the service-connected right knee 
disability.  The examiner must provide a 
complete rationale for any stated opinion. 
 
7.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The Veteran has the right to submit additional evidence and  
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




